March 13, 1915. The opinion of the Court was delivered by
The decision in each of the above entitled cases is governed by the decision of this Court in Varnville FurnitureCo. v. Ry., 98 S.C. 63, 79 S.E. 700.
Judgment affirmed.
MR. JUSTICE GAGE having heard these cases on Circuit did not participate in this decision.
NOTE. — The decision in Varnville Furniture Co. v. C. W.C. Ry. Co., 98 S.C. 63, 79 S.E. 700, was overruled by the United States Supreme Court on writ of error, on June 1st, 1915, see 35 Sup. Ct. Rep. 715, and thereupon the Supreme Court made an order modifying the foregoing decision, in Preacher v. So. Express Co.: and adjudging *Page 229a 
that the judgment of the Circuit Court be reversed, unless the plaintiff should, within twenty days after notice of the filing of the remittitur remit so much of the judgment as includes the penalty recovered, and upon the plaintiff entering such remittitur, that judgment of the Circuit Court be affirmed.
The decision of the United States Supreme Court was as follows: